Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15, 17-19, 21 & 22 are allowed.

Applicant has amended independent claims 1, 10 & 18 in response to the office action mailed 10 SEP 20.  The amendment and arguments found on pages 7-10 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest an apparatus comprising all the features as recited in the claims and in combination with the cable identifier is configured for mating with the receptacle and comprises an electrical identifier comprising an electrical interface for use in identifying a power rating of the cable when the plug and cable assembly is inserted into the receptacle.

Claims 2-9 are allowable as they depend from claim 1, which is also allowable.

Claim 10 allowable because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with sensing a value of the electrical identifier corresponding to said power rating of the cable; determining that said power rating of the cable meets a minimum specified value; and enabling power delivery to the plug and cable assembly at the receptacle; wherein sensing said value comprises sensing a 

Claims 11-15 are allowable as they depend from claim 10, which is also allowable.

Claim 18 is allowable because the prior art of record does not teach or fairly suggest a network device comprising all the features as recited in the claims and in combination with , the controller operable to deliver power at a power level less than or equal to 90 watts if said power rating does not meet said specified power rating; wherein the plug and cable assembly comprises an electrical identifier for use in identifying said power rating when the plug and cable assembly is inserted into one of the receptacles.

Claims 19, 21 & 22 are allowable as they18 depend from claim 18, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/Primary Examiner, Art Unit 2839